Hall, Presiding Judge.
The plaintiff appeals the dismissal of his bail trover petition for lack of service. The record contains no showing of personal service upon the defendant. The appellant contends that the filing of a bail bond by the defendant constitutes a waiver of service. We disagree. The posting of the bail trover bond does not amount to a general appearance. Hall v. C. J. Roehr & Co., 10 Ga. App. 379 (73 SE 550); Morse v. Turner, 20 Ga. App. 108, 114 (92 SE 767); Gooch v. Appalachian Lumber Co., 123 Ga. App. 804 (182 SE2d 487).

Judgment affirmed.


Pannell and Quillian, JJ., concur.